Case 7:08-cr-00043-GEC-PMS Document 148 Filed 08/07/20 Page 1 of 2 Pageid#: 708




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

 UNITED STATES OF AMERICA,                      )   CASE NO. 7:08CR00043
                                                )   (CASE NO. 7:20CV81451)
                                                )
 v.                                             )   MEMORANDUM OPINION
                                                )
 RONDALL CLYDE MIXSON,                          )   By: Hon. Glen E. Conrad
                                                )   Senior United States District Judge
                       Defendant.               )


        Rondall Clyde Mixson, a federal inmate proceeding pro se, has submitted a pleading in

 this closed criminal case that he titles: “MOTION FOR REVIEW/VACATE,” ECF No. 147.

 After review of the record, the court construed and docketed the submission as a motion to

 vacate, set aside, or correct the sentence under 28 U.S.C. § 2255. The court now concludes that

 the § 2255 motion must be dismissed as successive, pursuant to § 2255(h).

        In March 2009, Mixson pleaded guilty, pursuant to a written plea agreement, to being a

 felon in possession of a firearm. See 18 U.S.C. §§ 922(g)(1) and 924(e). The presentence

 investigation report (“PSR”) recommended enhancement of his sentence under the Armed Career

 Criminal Act (“ACCA”), 18 U.S.C. § 924(e), based on his prior convictions. On June 19, 2009,

 the court adopted the PSR recommendations and sentenced Mixson to 180 months in prison.

 Mixson did not appeal.

        In January 2010, Mixson filed a § 2255 motion, alleging that his guilty plea was invalid

 because of ineffective assistance. The court denied relief under § 2255, and Mixson’s appeal

 was dismissed. See United States v. Mixson, No. 7:08CR00043, 2010 WL 2520995 (W.D. Va.

 June 21, 2010). In 2016, Mixson’s successive § 2255 motion under Johnson v. United States,

 135 S. Ct. 2551 (2015) was certified for consideration. This court denied that motion, finding

 that although Mixson’s Virginia burglary convictions no longer qualified as predicates for an
Case 7:08-cr-00043-GEC-PMS Document 148 Filed 08/07/20 Page 2 of 2 Pageid#: 709




 ACCA enhancement, the enhancement remained lawful, based on his two prior North Carolina

 breaking and entering convictions and his prior drug conviction. United States v. Mixson, No.

 7:08CR00043/7:16CV81161, 2017 WL 2735600, at *4-5 (W.D. Va. 2017). Mixson’s appeal

 was dismissed.

        In his current motion, Mixson again contends that his ACCA sentence is unlawful. A

 post-judgment motion raising new claims under § 2255 is so substantially similar to a successive

 habeas petition that it must be construed and disposed of as such, and may not be addressed as a

 motion to reopen a prior § 2255 proceeding. Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005).

        This court may consider a successive § 2255 motion only upon specific certification from

 the United States Court of Appeals for the Fourth Circuit. See 28 U.S.C. § 2255(h). Mixson

 offers no indication that he has obtained certification from the court of appeals to file a

 successive § 2255 motion regarding these claims. Therefore, the court will summarily dismiss

 Mixson’s current motion to vacate without prejudice as a successive motion. A separate order

 will be entered this day.

        The clerk is directed to send copies of this memorandum opinion and accompanying

 order to the defendant.
                     7th
        ENTER: This _____ day of August, 2020.

                                                    _________________________________
                                                    Senior United States District Judge




                                                2
